IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40783
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ESTEBAN LOPEZ-SOLIS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. B-00-CR-49-1
                       --------------------
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Esteban Lopez-Solis ("Lopez) appeals his conviction and

70-month sentence following his guilty plea to illegal reentry

after deportation in violation of 8 U.S.C. § 1326.     Lopez argues

that the felony conviction that resulted in his increased

sentence under 8 U.S.C. § 1326(b)(2) was an element of the

offense that should have been charged in the indictment.    He

acknowledges that his argument is foreclosed by Almendarez-Torres

v. United States, 523 U.S. 224 (1998), but he seeks to preserve

the issue for possible Supreme Court review in light of Apprendi

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
                           No. 00-40783
                                -2-

v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000).    Apprendi

did not overrule Almendarez-Torres.   See Apprendi, 120 S. Ct. at

2362-63; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), petition for cert. filed, (U.S. Jan. 26, 2001)(No.

00-8299).   Lopez's argument is foreclosed.   See Almendarez-

Torres, 523 U.S. at 235.   Accordingly, Lopez's conviction and

sentence are AFFIRMED.

     AFFIRMED.